In re Stevenson, Jonathan; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “H”, No. 6-03-0004; to the Court of Appeal, First Circuit, No. KW96 1745.
Writ granted. The district court is ordered to enforce its own order of April 15, 1996 and provide relator with a cost estimate for transcripts of his probation revocation hearing. The district court is also directed to consider relator’s request for a cost estimate of his district attorney file. Range v. Moreau, 96-1607 (La. 9/3/96), 678 So.2d 537.
LEMMON, J., not on panel.